DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 09/15/2022.
Response to Arguments
 Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant argues that “Yajima Fig. 4 illustrates the most tortuous path to the membrane 10. Yet the dotted arrow emanating from the starburst superimposed on Yajima demonstrates that there is a straight line path for radiation through aperture 38, the opening defined by partition disk 26 and the opening defined by outer spacer 28 to impinge on the outer surface of the membrane 10.” The examiner respectfully disagrees. In response, the examiner respectfully submits that Yajima explicitly teaches that the bottom wall 20 of the cylindrical housing 16 and the partition disk 26 disposed therein prevent the lower surface 22 of the ceramic diaphragm 10 from being directly exposed to a straightforward flow of the atmosphere within the cylinder bore of the engine, so that the ceramic diaphragm 10 is protected against direct exposure to the straightforward flow of the gas from the cylinder bore of the engine (see Column 5, line 61, to Column 6, line 10).
With regards to the straight line path of the dotted arrow emanating from the starburst in Applicant’s modified Fig. 1, the examiner respectfully submits that, when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). In this case, Yajima does not explicitly describe the particular dimensions of the apertures relative to the diaphragm or to the cylindrical housing. Since the drawings are not to scale, and the particular dimensions are not disclosed; one of ordinary skill in the art cannot rely on Yajima’s Fig. 4 to assume a straight line path through the apertures by sketching a straight line to connect the medium side to a spot on the membrane. Consequently, the sketch of the straight line path through the apertures to reach the membrane in the illustrated invention does not contradict or teach against Yajima’s own written disclosure, which directly states that the baffle arrangement protects the diaphragm from direct exposure to the straightforward flow of the gas (see Column 5, line 61, to Column 6, line 10). Furthermore, in Fig. 1, Yajima demonstrates that the baffle arrangement prevent a straight line path from the medium side to the membrane side.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, 9, and 17-18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (U.S. Pat. No. 4,920,805) (hereafter Yajima).
Regarding claim 1, Yajima teaches a protective device (i.e., baffling structure) (see Fig. 1) for a membrane (i.e., ceramic diaphragm 10) (see Fig. 1) of a sensor that detects a physical parameter (i.e., pressure sensor) (see Fig. 1) being transmitted through a medium, which physical parameter acts upon the membrane, the protective device comprising: 
a hollow main body that elongates in a direction along a longitudinal axis (i.e., metallic housing 16) (see Fig. 1) and defines an open end at one end of the main body (see Fig. 1); 
a bottom disposed at an end of the main body (i.e., bottom wall 20) (see Fig. 1) that is disposed along the longitudinal axis opposite the open end of the main body, the bottom defining a membrane side disposed facing the membrane (i.e., lower surface 22 of the ceramic diaphragm 10 faces the inner surface of the bottom wall 20 of the housing 16) (see Fig. 1), the bottom defining a medium side disposed opposite the membrane side of the bottom (i.e., outer surface of the bottom wall 20 that faces away from the inner lower surface 22 of the ceramic diaphragm 20) (see Fig. 1); 
wherein the bottom defines a passage through which the medium is able to reach the membrane when the protective device is attached to the sensor (i.e., the first space 30 to which the lower or outer surface 22 of the ceramic diaphragm 10 is exposed is held in communication with the second space 32 through the small-diameter apertures 36, and the second space 32 communicates with the ambient atmosphere through the large-diameter aperture 34. Thus, the lower surface 22 of the diaphragm 10 communicates with the ambient atmosphere through the first space 30, small-diameter apertures 36, second space and large-diameter aperture 34) (see Fig. 1); and 
wherein the passage is defined in part by an outlet through the membrane side of the bottom and having a clear width, which is an area of the outlet of the passage projected on a plane lying parallel to a planar orientation that is assumed by the membrane in the absence of the medium acting on the membrane (see Fig. 2), and 
wherein the passage is defined in part by a wall (i.e., bottom wall 20 and partition disk 26) (see Fig. 1) that is configured so that electromagnetic radiation propagating from the medium side cannot travel unimpeded by the wall in a straight line in the passage (i.e., the bottom wall 20 of the cylindrical housing 16 and the partition disk 26 disposed therein prevent the lower surface 22 of the ceramic diaphragm 10 from being directly exposed to a straightforward flow of the atmosphere within the cylinder bore of the engine) (see Fig. 1) to exit the outlet to reach the membrane (i.e., the partition disk 26 and the bottom and cylindrical walls 20, 24 of the housing 16 cooperate with each other to constitute a baffling structure with respect to a flow of the ambient atmosphere through the chamber defined between the bottom wall 20 and the diaphragm 10) (see Fig. 1).
Regarding claim 2, Yajima teaches that the passage is substantially V-shaped in at least one sectional view of a section parallel to the longitudinal axis (i.e., large-diameter aperture 34 and small-diameter apertures 36 are tapered) (see Fig. 1).  
Regarding claim 6, Yajima teaches that the bottom includes two protective device parts arranged one on top of the other perpendicular to the longitudinal axis (i.e., bottom wall 20 and partition disk 26) (see Fig. 1); and wherein the protective device parts are connected by material bonding (i.e., via spacer 28) (see Fig. 1).
Regarding claim 9, Yajima teaches that the protective device is made of a metal or metal alloy (i.e., metallic housing 16) (see Fig. 1).  
Regarding claim 17, Yajima teaches that the passage is configured and disposed relative to the wall so that a straight line beginning on the medium side cannot pass through both the passage and the open end of the passage on the membrane side (i.e., the bottom wall 20 of the cylindrical housing 16 and the partition disk 26 disposed therein prevent the lower surface 22 of the ceramic diaphragm 10 from being directly exposed to a straightforward flow of the atmosphere within the cylinder bore of the engine) (see Fig. 1).  
Regarding claim 18, Yajima teaches that the clear width of the passage is configured having a circular clear peripheral border (see Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (U.S. Pat. No. 4,920,805) (hereafter Yajima).
Regarding claim 3, Yajima teaches that the passage is substantially S-shaped in at least one sectional view of a section parallel to the longitudinal axis (i.e., a flow of the atmosphere toward the lower or outer surface of the ceramic diaphragm 10 is baffled by the bottom wall 20 and the partition disk 26. Therefore, the working portion of the diaphragm 10 is protected against direct exposure to a straightforward flow of the atmosphere and, consequently, is protected from a sudden change in the temperature of the atmosphere within the first space 30) (see Fig. 1); but does not explicitly teach the particular S-shape. However, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding claim 4, Yajima teaches that the protective device is attached to the sensor (see Fig. 1), the ratio of the clear width of Page 3 of 10the outlet of the passage on the membrane side to the surface of the membrane is at least 0.25 (i.e., the large diameter aperture 40 and the small diameter aperture 38 are tapered) (see Fig. 4); but does not explicitly teach the ratio. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the ratio of the sum of the clear widths of the passage on the membrane side to the surface of the membrane at least 0.25. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (U.S. Pat. No. 4,920,805) (hereafter Yajima) in view of Pernick (U.S. Pat. No. 4,334,780) (hereafter Pernick)
Regarding claim 5, Yajima as disclosed above does not directly or explicitly teach that the wall within the passage has an average roughness value of at least 5 micrometers; and wherein a directed incident electromagnetic radiation is reflected on the rough surface in such a way that the directed proportion of the reflected radiation is less than 80%. However, Pernick teaches the wall within the passage has an average roughness; and wherein a directed incident electromagnetic radiation is reflected on the rough surface (i.e., spatial frequency halfwidths of the optical Fourier transform spectrum of the scattered light are known to be linearly related to the planar surface roughness characteristics) (see Abstract). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)). In view of the teaching of Pernick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the appropriate surface roughness depending on the electromagnetic radiation exposure in order to minimize thermal stresses on the sensor.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (U.S. Pat. No. 4,920,805) (hereafter Yajima) in view of Loff (U.S. Pat. No. 5,501,724) (hereafter Loff)
Regarding claim 7, Yajima as disclosed above does not directly or explicitly teach that the wall includes a coating that absorbs electromagnetic radiation. However, Loff teaches a coating that absorbs electromagnetic radiation (i.e., a coating composition for the attenuation of the reflection electromagnetic radiation and comprises a chromophore capable of absorbing up to about 95% electromagnetic radiation) (see Abstract). In view of the teaching of Loff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an EM absorbent coating in order to reduce the EM radiation transmission towards the sensing element. 
Regarding claim 15, Yajima as modified by Loff as disclosed above does not directly or explicitly teach that the coating is configured to absorb at least 10% of the incident intensity of the electromagnetic radiation leading to a reduction in reflected intensity by at least 10% as compared to an uncoated passage wall. However, Loff teaches a coating composition for the attenuation of the reflection electromagnetic radiation and comprises a chromophore capable of absorbing up to about 95% electromagnetic radiation (see Abstract). In view of the teaching of Loff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an EM absorbent coating in order to reduce the EM radiation transmission towards the sensing element. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (U.S. Pat. No. 4,920,805) (hereafter Yajima) in view of Loff (U.S. Pat. No. 5,501,724) (hereafter Loff) in further view of Doubrovsky (U.S. Pat. No. 6,883,377) (hereafter Doubrovsky)
Regarding claim 8, Yajima as modified by Loff as disclosed above does not directly or explicitly teach that the coating is a non-stick coating. However, Doubrovsky teaches that the coating is a non-stick coating (i.e., the coating used is preferably non-stick, so as to avoid disturbing fluid flow and to facilitate cleaning the pipe or the vessel and so as to reduce wear by abrasion) (see Column 2, lines 33-37). In view of the teaching of Doubrovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a non-stick coating in order to reduce wear by abrasion. 
Regarding claim 16, Yajima as modified by Loff and Doubrovsky as disclosed above does not directly or explicitly teach that the coating is configured so that as few as 50% fewer particles present in the medium adsorb on the wall as compared to an uncoated wall. However, Doubrovsky teaches that the coating used is preferably non-stick, so as to avoid disturbing fluid flow and to facilitate cleaning the pipe or the vessel and so as to reduce wear by abrasion (see Column 2, lines 33-37). In view of the teaching of Doubrovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a non-stick coating in order to reduce wear by abrasion. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (U.S. Pat. No. 4,920,805) (hereafter Yajima) in view of Lopushansky et al. (U.S. Pat. No. 7,191,660) (hereafter Lopushansky)
Regarding claim 10, Yajima as disclosed above does not directly or explicitly teach that the protective device is made of a ceramic material. However, Lopushansky teaches that the protective device is made of a ceramic material (i.e., the first and second plates 40, 45 may be fabricated from ceramics that can survive long-term high temperature exposure) (see Column 3, lines 42-67). In view of the teaching of Lopushansky, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the protective device of ceramic material in order to withstand long-term high temperature exposure.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855